Citation Nr: 1823047	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-06 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by urinary frequency.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1995 to January 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Waco, Texas RO.  In April 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In June 2015, the Board remanded the claim for additional development.  [The June 2015 Board decision also granted service connection for a right ankle strain and dismissed appeals seeking increased ratings for migraines, lumbar strain, right lower extremity radiculopathy, and bilateral plantar fasciitis as the Veteran withdrew appeals in those matters.  Accordingly, those matters are no longer before the Board.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

The Board finds that further development of the record remains necessary for proper adjudication of the claim remaining on appeal.  The claim presents medical questions that must be resolved for proper consideration of the claim:  Whether the Veteran's urinary frequency of itself represents a chronic disability entity?  Whether there is pathology underlying the urinary frequency?  If so, whether the pathology is acquired (had onset in service, as claimed) or is in the nature of a congenital or developmental defect?  If so whether pathology was superimposed in service?  The June 2015 Board remand ordered an examination to determine the nature and etiology of the urinary frequency.  The examinations conducted in response do not adequately address/resolve the questions noted above.

On March 2016 VA urinary tract examination, voiding dysfunction was diagnosed.  The examiner noted it was diagnosed in 2004.  The examiner opined it would be mere speculation to opine on the etiology of the claimed urinary condition because she was not a urologist as requested in the Board remand.  On April 2016 VA examination, urinary frequency was diagnosed.  The examiner noted that the VA facility where the examination took place did not have the proper equipment to fully evaluate the nature of the voiding dysfunction.  The examiner noted the only diagnosis she was qualified to give was urinary frequency of which the etiology remained unknown.  As neither examiner adequately addressed the questions posed by the Board (and the medical evidence of record remains insufficient to proper adjudicate the claim) a remand for further development of medical evidence/to ensure compliance with the Board's instructions is necessary.  

In addition, VA treatment records show urinary complaints were noted in May 2016.  The physician noted that the Veteran agreed to undergo testing to determine the appropriate course of treatment, and was aware that the necessary equipment was being ordered.  A September 2016 e-mail associated with the record notes the Veteran canceled, and did not reschedule, a September 2016 gynecology appointment that would have included the necessary urodynamic testing.  She may not have been aware that testing to identify the etiology of her urinary frequency is critical to her compensation claim.  [If such testing has taken place in the interim, the report is pertinent outstanding evidence that must be secured [and may eliminate the need for further extensive medical evaluation or narrow the scope of the opinion(s) necessary.]  

The case is REMANDED for the following:

1. The AOJ should secure for association with the record updated (all outstanding) records of VA evaluations and treatment the Veteran has received for urinary frequency/voiding dysfunction, including reports of any urodynamic testing performed.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2. The AOJ should then arrange for the Veteran to be examined by a urologist [given the expressed lack of expertise of previous examiners to respond to the questions posed] to determine the nature and likely etiology of any disability manifested by urinary frequency she may have.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All necessary tests or studies should be conducted.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Is the Veteran's urinary frequency (which has also been identified as voiding dysfunction), of itself, a chronic disability entity, or is it a manifestation of an underlying disease or defect?

(b) If the urinary frequency is found to of itself be a chronic disability entity, please identify its likely etiology.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) her active duty service (to include the July 2004 and December 2010 assessments of urinary frequency)?

(c) If the urinary frequency is determined to be a manifestation of an underlying disease or defect, please identify the underlying disease or defect (by medical diagnosis), and identify the nature and likely etiology of the entity.  Specifically, is it in the nature of acquired pathology (if so was it acquired during service)?  Or (if a defect) is it in congenital or developmental in nature?  

(d) If the urinary frequency is determined to be a manifestation of a congenital or developmental defect, was pathology superimposed on such defect during service?  If so, please identify the superimposed pathology.

The examiner must explain the rationale for all opinions, with citation to supporting clinical data, as indicated.  

3. The AOJ should then review the entire record, ensure that all development sought is completed (there are adequate responses to all questions posed) and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and her representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

